Title: [Diary entry: 29 October 1770]
From: Washington, George
To: 

Monday 29th. The tedious ceremony which the Indians observe in their Councellings & speeches, detained us till 9 Oclock. Opposite to the Creek just below wch. we Incampd, is a pretty long bottom, & I believe tolerable wide; but abt. 8 or 9 Miles below the aforemend. Creek, & just below a pavement of Rocks on the

west side, comes in a Creek with fallen Timber at the Mouth, on which the Indians say there is wide bottom’s, & good Land. The River bottom’s above for some distance is very good, & continues for near half a Mile below the Creek. The pavement of Rocks are only to be seen at low water. Abt. a mile, or a little better below the Mouth of the Creek there is another pavement of Rocks on the East side in a kind of Sedgey Ground. On this Creek many Buffaloes use[d to be] according to the Indians Acct. Six Miles below this comes in a small Creek on the west side at the end of a small naked Island, and just above another pavement of Rocks. This Creek comes thro a Bottom of fine Land, & opposite to it (on the East side the River) appears to be large bottom of very fine Land also. At this place begins what they call the great Bent. 5 Miles below this again, on the East side, comes in (abt. 200 yds. above a little stream or Gut) another Creek; which is just below an Island, on the upper point of which are some dead standing trees, & a parcel of white bodied Sycamores. In the Mouth of this Creek lyes a Scycamore blown down by the wind. From hence an East line may be Run 3 or 4 Miles; thence a North Line till it strikes the River, which I apprehend woud Include about 3 or 4000 Acres of exceeding valuable Land. At the Mouth of this C[ree]k which is 3 or 4 Miles above two Islands (at the lower end of the last, is a rapid, & the Point of the Bend) is the Wariors Path to the Cherokee Country. For two Miles & an half below this the River Runs a No. Et. Course, & finished what they call the Great Bent. Two Miles & an half below this again we Incampd.